NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MILTON EDGARDO ORELLANA-                        No.    16-70280
GUERRA,
                                                Agency No. A095-750-444
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Milton Edgardo Orellana-Guerra, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and dismiss in part

the petition for review.

      Orellana-Guerra does not challenge the agency’s dispositive determination

that his asylum application was untimely and that he failed to establish any

changed or extraordinary circumstances to excuse the untimeliness. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived). Orellana-Guerra also

fails to challenge the agency’s denial of CAT relief. Id. Thus, we deny the

petition for review as to Orellana-Guerra’s asylum and CAT claims.

      Substantial evidence supports the agency’s determination that Orellana-

Guerra failed to establish past persecution. See Baghdasaryan v. Holder, 592 F.3d

1018, 1023 (9th Cir. 2010) (an applicant who alleges past persecution has the

burden of proving that the treatment rises to the level of persecution). Substantial

evidence also supports the agency’s determination that Orellana-Guerra failed to

demonstrate a nexus between the harm he fears in Guatemala and a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must

provide some evidence of [motive], direct or circumstantial” (emphasis in

original)); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an


                                          2
applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Orellana-Guerra’s withholding of removal claim fails.

      We lack jurisdiction to consider the proposed social group that Orellana-

Guerra raises for the first time in his opening brief because he failed to raise it to

the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      The record does not support Orellana-Guerra’s contention that the BIA

failed to adequately explain its reasoning for dismissing his appeal. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an

exegesis on every contention).

      Orellana-Guerra’s request to remand in light of Ordonez v. INS, 345 F.3d

777 (9th Cir. 2003) is denied.

      To the extent that Orellana-Guerra requests in his opening brief a stay of

removal, the request is denied as unnecessary. As indicated in this court’s August

24, 2016 order, Orellana-Guerra has a stay of removal in effect. The stay of

removal will terminate upon issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3